20 A.3d 1153 (2011)
206 N.J. 553
In the Matter of Hamdi M. RIFAI, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-112 September Term 2010, 063341
Supreme Court of New Jersey.
June 29, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-417, concluding that HAMDI M. RFAI of ROCHELLE PARK, who was admitted to the bar of this State in 1994, and who has been suspended from the practice of law since March 9, 2011, by Orders of this Court filed January 20, 2011, and February 20, 2011, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep a client reasonably informed about the status of the matter), RPC 1.16(d) (failure to protect a client's interests upon termination of the representation), RPC 3.2 (failure to expedite litigation), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having determined that the term of suspension should be consecutive to the three-month term or suspension Ordered on February 10, 2011, effective March 9, effective March 9, 2011;
And good cause appearing;
It is ORDERED that HAMDI M. RFAI is suspended from the practice of law for a period of three months and until the further Order of the Court, effective June 10, 2011; and it is further
ORDERED that respondent shall not be reinstated to the practice of law until he has complied with the requirement ordered by the Court on January 20, 2011, that he contact the Bergen County Committee on Professionalism to arrange for an assessment, and if the Committee finds appropriate, for the development of a program to assist respondent in developing and maintaining courtesy and civility in his professional dealings with others, which may include the appointment of a mentor; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*1154 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.